Citation Nr: 0720361	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  98-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from February to June 1967.  Prior to that period he had 1 
year, 2 months and 21 days "other service" in the National 
Guard.

This case initially came before the Board of Veterans' 
Appeals (Board) from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied service connection for 
anxiety reaction.  After the appellant testified at a July 
1999 hearing before the undersigned Veterans Law Judge (VLJ) 
of the Board in Washington, D.C., the Board denied the claim, 
the appellant appealed, and the United States Court of 
Appeals for Veterans Claims (the Court) vacated the Board's 
decision and remanded the claim pursuant to the Secretary's 
motion.

The Board remanded the case in September 2000 for additional 
development.  During this development, the appellant 
indicated that he was also claiming entitlement to service 
connection for PTSD based on a claimed sexual assault.  After 
the Board again remanded the case in January 2002, the Board 
denied the claim (now characterized as one for service 
connection for a psychiatric disorder, to include PTSD) in 
April 2004.  In November 2006, the Court, in a single judge 
memorandum opinion, vacated the Board's decision and remanded 
the case to the Board.  See Court Decision, No. 04-0898 
(October 23, 2006).

For the reasons explained below, the Board has 
recharacterized the issues on appeal as two separate claims, 
for service connection for PTSD and for a psychiatric 
disorder (i.e., other than PTSD).  The claim for service 
connection for a psychiatric disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  The preponderance of the evidence reflects that the 
appellant has not been diagnosed with PTSD in accordance with 
the applicable regulatory criteria.

3.  The occurrence of the claimed in-service stressor is not 
supported by any corroborating evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.  The VCAA requires 
that, after a substantially complete application for benefits 
is received, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim(s); (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

As noted by the Court, VA did not provide VCAA notice to the 
appellant prior to its initial, January 1998 denial of his 
claim; however, this error was cured by the Board's January 
2002 remand for VCAA notification and the RO's subsequent 
August 2002 and July 2003 letters, followed by the RO's 
readjudication of the claim in the October 2003 SSOC.  See 
Court Decision at 12 (citing Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376-377 (2006)).  Specifically, the August 
2002 and July 2003 letters provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate a claim for service connection for a psychiatric 
disorder, with the August 2002 letter specifically explaining 
the requirements for substantiating a claim for service 
connection for PTSD including one based on in-service 
personal assault.  These letters also explained what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  In the July 
2003 letter, the RO wrote, "If there is any other evidence 
or information that you think will support your claim, please 
let us know."

The VCAA's notice requirements also include notification as 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As noted by the Court, 
although the August 2002 and July 2003 letters do not 
specifically refer to "veteran status," both letters 
informed the appellant that he was required to submit 
evidence showing he was disabled from an injury or disease 
incurred in or aggravated by service.  Court Decision, at 12.  
As explained below, the appellant is not a veteran for VA 
purposes unless he shows that he was disabled from an injury 
or disease that was incurred in or aggravated by his ACDUTRA.  
Thus, as the August 2002 and July 2003 letters advised the 
appellant to submit the evidence necessary to establish 
veteran status, any failure to mention veteran status 
explicitly was at most nonprejudicial error as it did not 
affect the "essential fairness" of the adjudication.  Id. 
(citing Overton v. Nicholson, 20 Vet. App. 427 (2006)).  
Moreover, while the RO's letters did not discuss disability 
ratings or effective dates, the Board is denying the claim 
for service connection for PTSD, so no disability ratings or 
effective dates are being assigned.  Any error in this regard 
is therefore harmless.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for service connection for PTSD.  
Pertinent evidence associated with the claims file includes 
service medical records including those from the appellant's 
period of ACDUTRA, post-service medical records, and VA 
psychiatric examination reports.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claim for service connection for 
PTSD, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim for 
service connection for PTSD.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal 
and is therefore harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).





II. Analysis

Shortly after he began his ACDUTRA, the appellant was 
hospitalized and discharged from service based on a 
psychiatric disorder found at the time to have preexisted 
service.  Thus, VA sought medical opinions as to whether a 
psychiatric disorder preexisted the appellant's ACDUTRA and 
was aggravated thereby, and as to the relationship, if any 
between the appellant's current psychiatric disorders and any 
aggravation of a preexisting disorder during ACDUTRA or other 
relationship between a current psychiatric disorder and 
ACDUTRA.  The Court's decision vacated and remanded the case 
based on the Board's insufficient analysis of a September 
2003 VA medical opinion which found that the appellant did 
not have a psychiatric disorder that preexisted service and 
that his current psychiatric disorder is related to his 
ACDUTRA.  Court Decision, at 6-8.  The Court added that, 
given the Board's position that the claim for service 
connection for PTSD is "inextricably intertwined" with the 
claim for service connection for a psychiatric disorder, the 
Board is required to address the claim for service connection 
for PTSD on remand as well.  Id. at 8.  However, having 
reviewed the Court's decision and the evidence in the claims 
file, the Board finds that the claims are not inextricably 
intertwined.  Rather, because the preponderance of the 
evidence, including the September 2003 VA examination report, 
reflects that the appellant does not have PTSD as defined in 
the applicable regulation, the claim for service connection 
for PTSD can be decided separately and must be denied.

38 C.F.R. § 3.304(f) (2006), specifically applicable to 
claims for PTSD, provides that service connection for PTSD 
requires a medical diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  In the 
present case, service connection for PTSD must be denied 
because the preponderance of the evidence reflects that the 
appellant has not been diagnosed with PTSD in accordance with 
38 C.F.R. § 4.125(a).

38 C.F.R. § 4.125(a) requires that a diagnosis of PTSD 
conform to DSM-IV and be supported by the findings on the 
examination report.  The appellant has undergone an April 
1989 psychiatric examination performed by the New Castle 
County Community Mental Health Center for the Delaware 
Department of Health and Social Services Division of Mental 
Health; a February 2001 VA psychiatric examination; and a 
September 2003 VA psychiatric examination.  Significantly, 
the physicians who performed those examinations diagnosed the 
appellant with psychiatric disorders other than PTSD, and did 
not diagnose him with PTSD.  The April 1989 New Castle 
Community Mental Health Center examination report, after 
describing the appellant's medical history and examination 
findings, diagnosed him with a single episode of major 
depression and personality disorder of an undetermined 
nature.  The physician who prepared the report also added a 
multiaxial assessment of Axis I (i.e., clinical disorders) 
major depression, single episode, and deferred assessment of 
Axis II (i.e., personality disorders).  The February 2001 VA 
examination report, after describing the appellant's history 
and the examination findings, contained an Axis I diagnosis 
of alcohol abuse, in remission and obsessive compulsive 
disorder, chronic recurrent major depressive disorder, 
depressive disorder not otherwise specified, and impulse 
control disorder; an Axis II diagnosis of paranoid and 
schizoid personality disorders; and an Axis IV (psychosocial 
and environmental problems) diagnosis of normal stressors of 
daily living).  The discussion section of the report 
explained the reasons for these conclusions in light of the 
appellant's medical history including his ACDUTRA.  The 
September 2003 VA examination report, after reviewing the 
appellant's history and the examination findings, contained 
an Axis I diagnosis of chronic undifferentiated 
schizophrenia, indicated that Axis II was not applicable, and 
for Axis IV noted that there was a very high probability that 
the appellant also experienced a physical or sexual assault 
while a patient in treatment during ACUTRA.

In contrast, the only diagnosis of PTSD was in an April 2001 
VA outpatient treatment (VAOPT) note in which a VA 
psychiatrist wrote that he agreed with the history and 
clinical observations of a VA social worker in an earlier 
April 2001 VAOPT note, and that  a diagnosis of PTSD should 
be included.  The VA social worker's April 2001 VAOPT note 
had indicated a problem of depression and described the 
appellant's intrusive thoughts relating to an alleged sexual 
assault during ACDUTRA.  The VA social worker did not 
diagnose PTSD.  The VA psychiatrist noted his observations 
that the appellant was very tense, uncomfortable, and made 
little eye contact, and that he admitted his fear of 
emotional control but did not lose control.  However, the VA 
psychiatrist who prepared the April 2001 VAOPT note did not 
provide a multiaxial assessment or explain his reasons for 
adding PTSD to the appellant's diagnosis.

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, Board cannot make its own independent 
medical determinations, and there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).  In weighing the 
above medical opinions, the Board accords greater weight to 
the opinions of the New Castle County Community Mental Health 
Center physician and the February 2001 and September 2003 VA 
examiners, for the following reasons.

The VA examination reports contained extensive examination 
findings and multiaxial assessments, and the February 2001 VA 
examiner in particular explained the reasons for his 
conclusions in light of the appellant's prior medical history 
including his ACDUTRA.  In contrast, the VA psychiatrist 
listed only a few observations, did not include a multiaxial 
assessment, and did not explain why he added PTSD as a 
diagnosis.  The New Castle County Community Mental Health 
Center physician did include a multiaxial assessment and 
contained mental status examination findings, although these 
were not as detailed as those of the VA examiners.  Thus, the 
conclusions of the three physicians who used the DSM-IV's 
multiaxial assessment, in particular the February 2001 VA 
examiner who explained his conclusions in light of extensive 
examination findings, are entitled to greater weight than the 
VA psychiatrist who did not include a multiaxial assessment 
and who did not explain the reasons for his conclusions.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record); 
Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).  As the three opinions entitled to greater weight 
all concluded that the appellant had only psychiatric 
disorders other than PTSD, the preponderance of the evidence 
reflects that the appellant does not have PTSD as defined in 
the applicable regulation.  Such a diagnosis is an essential 
element of a claim for service connection for PTSD; 
therefore, this claim must be denied.  See 38 C.F.R. 
§ 3.304(f) (2006); see also Degmetich v. Brown, 104 F.3d 
1328, 1333 (Fed. Cir. 1997) (upholding interpretation of 38 
U.S.C.A. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).

The Board notes that it has previously discounted the weight 
of opinions expressed in the February 2001 and September 2003 
VA examination reports.  However, the opinions that have been 
discounted relate only to the etiology of the appellant's 
psychiatric disorders other than PTSD, and not the diagnoses 
of these disabilities or the lack of diagnosis of PTSD.

In addition, as noted, a claim for service connection for 
PTSD requires credible supporting evidence that a claimed 
stressor occurred.  The evidence necessary to establish the 
occurrence of a recognizable stressor during service varies 
depending upon whether the veteran engaged in "combat with 
the enemy," as established by recognized military combat 
citations or other official records.  See, e.g., Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  If the veteran did not engage in combat 
while in service, or if the alleged stressor is not related 
to combat, corroborative evidence of the claimed stressor 
having actually occurred is required. Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  Here, the appellant does not claim, 
and there is no evidence, that he engaged in combat with the 
enemy.  Therefore, there must be corroborating evidence that 
the claimed stressor actually occurred in order to satisfy 
this element of a claim for service connection for PTSD.

With regard to claims of service connection for PTSD based on 
in-service assault, VA will not deny such a claim without 
first advising the claimant that evidence from sources other 
than the his service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him the opportunity to furnish this type of 
evidence or advising VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f)(3) (2006).  In this case, the 
RO's August 2002 letter included the text of 38 C.F.R. 
§ 3.304(f)(3) and instructed the appellant that if his 
current psychiatric disorder was due to a sexual assault, he 
should provide as much detail as possible of the events and 
include any other evidence corroborating the incident.  In 
response, the appellant submitted an August 2002 statement in 
support of claim (VA Form 21-4138) in which he described a 
sexual assault while he was hospitalized during ACDUTRA.  
However, the appellant did not identify the person who 
committed the assault, give any other details regarding the 
circumstances of the assault that could potentially be 
verified, or indicate any potential sources of information 
that might contain such details.  Moreover, the appellant's 
assertions regarding the claimed in-service assault are not 
supported by any evidence in the claims file, including the 
evidence relating to his hospitalization, which contains 
detailed psychiatric observations, but no notations regarding 
any incident of assault.  In addition, although the appellant 
in his August 2002 statement described being sodomized during 
his ACDUTRA hospitalization, the May 1967 Medical Board 
examination report, prepared subsequent to his 
hospitalization, contained normal findings for the anus and 
rectum, including on digital rectal examination.  The 
appellant's assertions regarding the claimed in-service 
incident, first made decades after service, are thus not 
supported by corroborating evidence.

In sum, the preponderance of the competent medical evidence 
reflects that the appellant has not been diagnosed with PTSD 
in accordance with the applicable regulatory criteria and 
there is no credible supporting evidence that the claimed in-
service stressor occurred.  The benefit-of-the-doubt doctrine 
is therefore not for application, and the claim for service 
connection for PTSD must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for PTSD is denied.


REMAND

As noted above, at issue in this case is whether the 
appellant had a preexisting psychiatric disorder that was 
aggravated by his ACDUTRA and whether any of his current 
psychiatric disorders are related to such aggravation, or 
otherwise related to service.  See 38 U.S.C.A. § 1110, 1153 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303(a), 3.306(a) 
(2006) (service connection may be granted for disability 
resulting from a disease contracted or an injury sustained in 
service or for aggravation during service of a pre-existing 
condition beyond its natural progression).

Initially, as indicated by the Court, while every veteran is 
presumed to have been in sound condition at the time of entry 
into service, this presumption of soundness does not apply to 
the appellant herein.  Court Decision, at 9.  The appellant's 
only period of service for which he may receive disability 
compensation is his period of ACDUTRA from February to June 
1967.  The presumption of soundness applies only to veterans.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).  The term 
veteran means "a person who served in the active military, 
naval, or air service," and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002 & Supp. 2006); 38 C.F.R. § 3.1(d) (2006).  
The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which an individual 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24) (West 2002 & Supp. 2006).  Thus, an 
individual who has served only on ACDUTRA and INACDUTRA must 
establish a service-connected disability in order to achieve 
status as a veteran, or person who served in the active 
military, naval, or air service.  See Court Decision, at 10 
(citing Harris v. West, 13 Vet. App. 509 (2000); Paulson v. 
Brown, 7 Vet. App. 466 (1995).

In the present case, the appellant was admitted to the 
psychiatric ward during ACDUTRA after appearing acutely upset 
and reporting not having slept for three nights.  When 
examined in April 1967, the appellant reported that he began 
experiencing anxiety and depression when he joined the 
National Guard in December 1965, that he had had extreme 
difficulty attending meetings because of the anxiety that 
resulted, and that he failed to appear for a number of 
meetings for that reason.  He also stated that prior to basic 
training he had had a "premonition" that he would 
difficulty with the training, and that his symptoms became 
more severe as soon as reported for basic training.  

In May 1967, a psychiatrist, after examining the appellant, 
referred his case to a Medical Evaluation Board for 
disposition with a diagnosis of anxiety reaction, chronic, 
with acute exacerbation, severe, manifested by severe anxiety 
experienced as painful affect, psychophysiological reaction, 
acute depression, anorexia, insomnia, restlessness, 
auditorization of thought, obsessive thinking, suicidal 
ideation, and a past history of schizoid adjustment. The 
factors of pre-morbid personality and pre-disposition were 
moderate, as evidenced by a past history of schizoid 
adjustment. The psychiatrist determined that the appellant 
was unfit for military duty, and that the disorder existed 
prior to entering on active duty for training.  The Medical 
Evaluation Board recommended that he be separated due to 
being unfit, and also determined that the psychiatric 
impairment was not incurred in the line of duty, that it 
existed prior to entering on active duty, and that it was not 
aggravated during active duty.

Thus, two in-service opinions found that the appellant did 
have a preexisting psychiatric disorder that was not 
aggravated by service.  These determinations are highly 
probative, as they were made at the time of ACDUTRA and were 
consistent with the appellant's statements at that time that 
he had missed National Guard meetings in 1965 prior to 
ACDUTRA due to anxiety, and that prior to ACDUTRA he had a 
premonition that he would have difficulty with training and 
his symptoms became more severe with training.  However, the 
appellant subsequently indicated that he did not have 
psychiatric symptomatology prior to ACDUTRA, but, rather, his 
psychiatric disorders were caused by an in-service sexual 
assault and the circumstances of coping with military life.  
The September 2003 VA examiner accepted the appellant's 
statements in this regard as credible and, after reviewing 
the claims file, disagreed with the in-service determinations 
that the appellant's psychiatric disorders preexisted 
service.  The September 2003 VA examiner concluded that "it 
is most likely that he has a chronic psychosis as a result of 
his decompensation during that time in boot camp and then it 
was complicated by many years of reliance on alcohol as 
well."  The February 2001 VA examiner found that the 
appellant's psychiatric disorders were multifactorial in 
etiology.  However, the Board in January 2002 found that this 
opinion was not particularly clear on the question of a 
relationship between the appellant's current psychiatric 
disorders and that which was diagnosed in service, a finding 
that the Court held was not erroneous.  See Court Decision, 
at 7.

In light of these differing and to some degree unclear 
opinions as to nature and etiology of the appellant's current 
psychiatric disorders, the Board "cannot reconcile the 
various psychiatric evaluations" and must therefore remand 
the claim for service connection for a psychiatric disorder 
"to clarify the confusion."  Court Decision, at 7 (citing 
Appellant's Brief, at 23).  See also 38 C.F.R. § 19.9(a) 
(2006) requiring the Board to remand a matter if "further 
evidence [or] clarification of the evidence . . . is 
essential for a proper appellate decision."

Accordingly, the claim for service connection for a 
psychiatric disorder is hereby REMANDED to the RO, via the 
AMC, for the following:

1.  Schedule the appellant for a VA 
psychiatric examination to determine the 
nature and etiology of his current 
psychiatric disorder or disorders.  The 
claims folder must be made available to 
the examiner, including all of the 
medical opinions discussed above, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should first identify the 
psychiatric disorder or disorders from 
which the appellant currently suffers.  
The examiner should then offer an opinion 
as to whether the appellant had a 
psychiatric disorder that preexisted 
ACDUTRA and, if so, whether it increased 
in severity beyond natural progress 
during ACDUTRA.

Then, for each identified current 
psychiatric disorder, the examiner should 
indicate whether it is at least as likely 
as not that such disorder is either 
related to a preexisting psychiatric 
disorder that was aggravated by ACDUTRA 
or is otherwise related to ACDUTRA.  In 
rendering his or her decision, the 
examiner should discuss the prior medical 
opinions expressed on these issues as 
described above.

If no opinion can be rendered as to any 
of the above questions, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

2.  Then, review the additional evidence 
and readjudicate the claim for service 
connection for a psychiatric disorder, 
under all appropriate statutory and 
regulatory provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


